Citation Nr: 9910478	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  98-05 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for acute and subacute 
peripheral neuropathy, secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to February 
1966.

This appeal arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied the 
veteran's claim for the appealed issue.

The RO decision on appeal also denied the veteran's claim for 
emphysema.  The veteran did not appeal that determination.

In his April 1998 letter to his congressman, the veteran 
indicated his opinion that his currently diagnosed emphysema 
(or chronic obstructive pulmonary disease) and arthritis were 
caused by exposure to Agent Orange in the Republic of 
Vietnam.  The Board thus infers the veteran's statements to 
be a request for service connection for those disorders, 
secondary to exposure to Agent Orange.  Those inferred claims 
have not been developed or adjudicated by the RO.  Those 
issues, therefore, are referred to the RO for appropriate 
action.

During the veteran's November 1995 VA examination he 
indicated a skin condition was caused by exposure to Agent 
Orange in the Republic of Vietnam.  This inferred claim, 
however, for service connection for this disorder, secondary 
to exposure to Agent Orange, has not been addressed by the 
RO.  The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court), has expanded VA's duty to assist to include issues 
raised in all documents or oral testimony submitted prior to 
the Board's decision.  38 U.S.C.A. § 5107(b) (West 1991); 
Godfrey v. Brown, 7 Vet. App. 398,409 (1995); Butts v. Brown, 
5 Vet. App. 532, 540-41 (1993); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  This claim, therefore, is referred to 
the RO for development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's DA 20 indicates that he served in the 
Republic of Vietnam from September 1965 to February 1966.

3.  There is no medical evidence of a nexus between any 
currently diagnosed peripheral neuropathy and an inservice 
injury or disease or any other incident of service.

4.  There is no medical evidence of record which indicates 
that peripheral neuropathy was transient, appearing within 
weeks or months of exposure to an herbicide agent and 
resolving within two years of the date of onset.

5.  No medical evidence or opinion has been submitted 
causally or etiologically relating any peripheral neuropathy 
with Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for peripheral neuropathy, secondary to exposure to Agent 
Orange, is not well grounded.  38 U.S.C.A. §§ 1116(a)(2), 
5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. 
§ 3.307 (a)(6) certain diseases are presumed to have been 
incurred in service when those diseases become manifest to a 
degree of disability of 10 percent or more where the veteran 
served in the Republic of Vietnam during the Vietnam era and 
was exposed to an herbicide agent.  Further, these sections 
provide that a veteran with service in Vietnam during the 
Vietnam era shall be presumed to have been exposed to an 
herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service records show, and 
the Board concedes, that the veteran served in the Republic 
of Vietnam during the Vietnam era.

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The diseases associated with exposure 
to certain herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy (transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The 
Secretary of VA has determined that a presumption of service 
connection based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).

Furthermore, the Secretary has determined, based upon medical 
research, that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for chronic peripheral 
nervous system disorders.  See 61 Fed. Reg., No. 154, 41442-
41449 (1996).

Exposure to Agent Orange, without more, is not a compensable 
occurrence.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e); 
Winsett v. West, 11 Vet. App. 420, 425 (1998); Combee v. 
Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994).

The medical evidence that has been presented indicates, and 
the veteran does not dispute, that the first symptoms of 
peripheral neuropathy appeared in 1991, some twenty-five 
years after his last possible exposure to herbicides.  
38 C.F.R. § 3.309(e), requires that peripheral neuropathy be 
transient, appearing within weeks or months of exposure to an 
herbicide agent and resolving within two years of the date of 
onset.

Accordingly, as the veteran's currently diagnosed peripheral 
neuropathy does not meet the criteria of 38 C.F.R. 
§ 3.309(e), his claim for presumptive service connection for 
this condition secondary to exposure to Agent Orange must be 
denied as not well grounded.  Without the benefit of 
presumptive service connection, the veteran is obligated to 
submit an otherwise well-grounded claim.  See Darby v. Brown, 
10 Vet. App. 243, 246 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, 
certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within an applicable period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  No conditions other than those listed 
in § 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).

The Court has established rules for the determination of a 
well grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records contain no evidence of 
complaints of or treatment for any neurologic disorders.  His 
February 1966 separation physical examination report 
indicates that, upon clinical evaluation, his upper and lower 
extremities and neurologic system were found to be normal.

No medical evidence has been submitted showing that any 
organic disease of the nervous system, or any other disease 
subject to presumptive service connection under 38 C.F.R. 
§ 3.309(a), was diagnosed or manifested to a compensable (10 
percent) degree within one year of the veteran's discharge 
from service.  See 38 C.F.R. § 3.309(a).

As noted above, the first evidence of any complaints of or 
treatment for peripheral neuropathy appears in 1991 VA 
medical reports.  The most detailed diagnosis appears in a 
January 1992 VA treatment report of an EMG study, which 
indicates sensory motor polyneuropathy with mixed 
demyelination and axonal degeneration.  While the medical 
evidence indicates this condition exists to the present time, 
no opinion appears in that evidence linking any currently 
diagnosed peripheral neuropathy with the veteran's military 
service or any incident of that service, including exposure 
to herbicides.  Indeed, where an etiology opinion is given, 
such as in an August 1996 VA hospitalization report, it is 
reported as peripheral neuropathy, etiology unknown.

The Board notes the veteran's opinion that his peripheral 
neuropathy was related to exposure to Agent Orange.  However 
well-intentioned that statement may be, the Board notes that 
the veteran, as a lay person, is not qualified to offer 
opinions regarding the etiology of peripheral neuropathy; 
such determinations require specialized knowledge or 
training, and, therefore, cannot be made by a lay person.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Where, as here, the determinative issue 
involves medical etiology, competent medical evidence that 
the claim is plausible is required in order for the claim to 
be well grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 
(1995).

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim for service connection 
for peripheral neuropathy, secondary to exposure to Agent 
Orange, requires medical evidence of transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset, or of a nexus between an inservice injury or 
disease and the current disability, in order to be plausible, 
as noted above, and no such evidence has been submitted, the 
veteran's claim for service connection must be denied as not 
well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claim "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

With regard to the veteran's service representative's 
arguments, in the November 1998 Informal Hearing 
Presentation, as to the duty to assist and the duty to 
provide the veteran the benefit of reasonable doubt in regard 
to this claim, the Board notes that these contentions have 
been addressed by the United States Court of Appeals for the 
Federal Circuit in the case of Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  That decision held that only a person who 
has submitted a well grounded claim can be determined to be a 
claimant for the purpose of invoking the duty to assist 
provisions of 38 U.S.C.A. § 5107(a) or the reasonable doubt 
provisions of 38 C.F.R. § 5107(b).  See Epps, at 1467-68.  As 
indicated herein, as the United States Supreme Court has 
recently denied certiorari of this case, it is now the law of 
the land.



ORDER

Service connection for peripheral neuropathy, secondary to 
exposure to Agent Orange, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


